FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAI-TRANG THI NGUYEN,                            No. 09-17793

               Plaintiff - Appellant,            D.C. No. 3:08-cv-03354-CRB

  v.
                                                 MEMORANDUM *
STARBUCKS COFFEE
CORPORATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mai-Trang Thi Nguyen appeals pro se from the district court’s summary

judgment in her employment action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir. 2007), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment because Nguyen did

not present any relevant evidence in opposition to summary judgment, and thus,

failed to demonstrate that there were any genuine issues of material fact as to her

claims. See id. at 1218-19 (noting that even for pro se litigants, “[a] district court

does not have a duty to search for evidence that would create a factual dispute”).

      Nguyen’s remaining contentions are unpersuasive.

      We do not consider Nguyen’s contentions raised for the first time on appeal.

See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146

(9th Cir. 2008).

      AFFIRMED.




                                            2                                    09-17793